Citation Nr: 0508341	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-06 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Timeliness of request for waiver of overpayment of education 
benefits.

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel













INTRODUCTION

The veteran served on active duty from February 1990 to July 
1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  
The veteran's claim was remanded by the Board in May 2004.  
In the remand of May 2004, it was noted that the veteran had 
also filed a notice of disagreement with the creation of the 
overpayment.  However, the veteran has not filed a 
substantive appeal with regard to the question of  reation of 
the overpayment.  Therefore, the the appeal as to the 
creation of the overpayment is not before the Board.


FINDINGS OF FACT

1.  An overpayment of education benefits in the original 
amount of $7,200.54 was created in June 2001.

2.  Notice of the indebtedness was sent to the appellant at 
his address of record on June 30, 2001.  

3.  The appellant filed a request for waiver of the 
overpayment in March 2002, in excess of 180 days after notice 
of the indebtedness was sent to him.

4.  In August 2004, the RO granted the veteran a partial 
waiver of $2,616.66 in education benefits.  


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of education benefits. 38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

After careful consideration, the Board has determined that 
the VCAA does not apply in the instant case.  Statutory 
requirements for providing notice concerning waiver of 
recovery of overpayments are found in Chapter 53 of Title 38 
of the United States Code.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty to assist provisions of the VCAA are relevant to a 
different chapter of title 38, and do not apply to cases 
involving requests for waiver of overpayment. See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

Background

In August 2000, the veteran was awarded benefits under the 
Chapter 30 program at the full-time rate from August 2000 
through December 2000.  

In December 2000, the veteran was awarded benefits under the 
Chapter 30 program at the full-time rate from December 2000 
through May 2001.  

The veteran notified VA on January 25, 2001 (specifically the 
Laredo Outpatient Clinic), that he wanted VA to stop his 
Chapter 30 benefits and start his Chapter 31 benefits 
effective August 23, 2000.  

In June 2001, the veteran's award was terminated effective 
August 23, 2000, resulting in an overpayment of $7200.54.  

On March 8, 2002, the Debt Management Center (DMC) received a 
request for waiver from the veteran along with a financial 
status report.  The request for waiver and financial status 
report were dated February 2002.  

In the February 2002 statement, the veteran asserted that he 
was requesting $100 be withheld from his compensation 
benefits due to financial hardship.  He stated that he had 3 
children, his wife, and himself and the bills continued to 
mount.  He asserted that he was not at fault because his 
vocational rehabilitation counselor told him to switch to 
Chapter 31 benefits.  He asserted that his debt only involved 
3 months approximately, because the other additional debt was 
a result of the receipts the vocational rehabilitation 
counselor encouraged him to submit for reimbursement of 
books, fees, etc. 

In the veteran's February 2002 financial status report 
(submitted by his wife), he listed monthly net income of 
$1743 from VA Pension and vocational rehabilitation.  He 
listed monthly expenses of $2135, including rent, food, 
utilities, and expenses for his children.  He listed $0 in 
total assets, and specifically -$500 in cash in the bank.  He 
listed $772 in monthly installment contracts and other debts.  

In March 2002, DMC denied the veteran's claim because the 
request for waiver was not made within 180 days from date of 
notification.  

In the veteran's April 2002 notice of disagreement, he 
asserted that he acted in good faith, and promptly notified 
his educational counselor of the receipt of Chapter 30 and 31 
benefits.  He claims that he was only in receipt of these two 
benefits for about 3 months.  He wrote that the additional 
debt included was reimbursement for tuition, fees, and books, 
which his VA counselor stated he was entitled to as a result 
of the initial commencement of Chapter 31 educational 
benefits.  

In a June 2004 memorandum, the chief of operations at VA 
certified that the first demand letter was dated June 30, 
2001, and that it contained the notice of rights, and was 
sent to the veteran and not returned due to an incorrect 
address.  The address listed by the veteran was the same 
address that the veteran had supplied in correspondence to 
the RO earlier in 2001.  

The June 2004 audit worksheet shows that the veteran was paid 
$960.41 (at a monthly rate of $758.22) from August 23, 2000, 
to September 30, 2000; $774.22 from October 1, 2000, to 
October 31, 2000; and $5,465.91 (at a monthly rate of 
$872.22) from November 1, 2000, to May 8, 2001, for a total 
amount paid of $7,200.54, and a total amount due of $0.00, 
resulting in an overpayment of $7,200.54.  

In an August 2004 decision, the RO partially granted the 
veteran's request for waiver.  The RO granted a waiver in the 
amount of $2,616.66, the amount of benefits for March, April, 
and May paid in 2001, leaving a remaining debt of $4,583.88.  
The RO determined that VA had a responsibility to take action 
upon the veteran's January 2001 notice to stop Chapter 30 
benefits, and to not continue to pay him dual benefits.  The 
RO also determined that the decision that the veteran's 
request for waiver of his indebtedness because it was not 
timely filed was correct.  


Whether the veteran's request for waiver of overpayment of 
Chapter 30 education benefits was timely

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary. See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  

The record shows that in June 2001, the RO terminated the 
veteran's Chapter 30 benefits, resulting in an overpayment of 
$7200.54.  The chief of operations with VA certified in June 
2004 that the first demand letter regarding the overpayment 
was sent to the veteran on June 30, 2001, and that it was not 
returned due to an incorrect address.  The address listed by 
the chief of operations is the same address that the veteran 
supplied in correspondence to the RO earlier in 2001.  

The chief of operations stated that the letter contained the 
notice of rights as to how long the veteran had to request a 
waiver of the overpayment.  Accordingly, the 180-day period 
that the veteran had to request a waiver of the overpayment 
in question ran from July 1, 2001, to December 27, 2001.  
Since the appellant's March 2002 waiver request was made 
after this period, under the law, this constitutes an 
untimely filing of his waiver application. See 38 U.S.C.A. § 
5302(a) (West 2002).

The appellant does not dispute that he received the June 30, 
2001, letter.  Nor does he contend that a mistake was made by 
either VA or postal authorities in the mailing of this notice 
letter to his address of record at the time the letter was 
sent.  See Mindenhall, supra; see also Baxter v. Principi, 17 
Vet.App. 407 (2004) [the Board need not examine whether 
presumption of regularity has been rebutted unless and until 
an appellant, at a minimum, alleges that he or she did not 
receive the document in question].

In short, it makes no difference when the appellant actually 
obtained the debt notice and took action on it.  What matters 
is that DMC sent the appellant the debt notice to his last 
known address in the regular manner that correspondence is 
mailed.  With application of the presumption of regularity, 
and in the absence of any contrary evidence, such mailing was 
all that was required legally to provide him with notice of 
the overpayment debt.  

There is no evidence that any other correspondence that could 
be construed as a request for waiver was received by VA until 
the appellant's request for waiver was received in March 
2002.  Even if the February 2002 date the veteran signed the 
request for waiver of the overpayment (as opposed to the date 
it was received at the RO on March 8, 2002) is considered, 
this is still well beyond the 180 day period ending on 
December 27, 2001.  

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment of education benefits was not 
timely filed, his claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Regarding the question of the validity of the $7,200.54 
overpayment debt, it is pointed out that in August 2004, the 
RO granted a partial waiver in the amount of $2,616.66, 
representing the amount of benefits paid in March, April, and 
May 2001.  The RO indicated that the veteran had been 
refunded this amount of benefits.  The Board concurs with 
this action as VA (specifically the Laredo Outpatient Clinic) 
received notice on January 25, 2001, that the veteran wished 
to stop his Chapter 30 benefits.  Thus, the RO could have 
stopped the benefits paid in March, April, and May 2001 
(representing benefits in the amount of $2,616.66) that were 
erroneously paid.  Accordingly, the amount of overpayment in 
question was correctly reduced to $4,583.88 in August 2004.  

Although the appellant has cited personal financial hardship 
in seeking a waiver of the charged indebtedness, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  The standard of equity and good 
conscience, which take such considerations into account, only 
comes into play if a timely request for waiver has been 
submitted. 38 C.F.R. §§ 1.963, 1.965 (2004).


ORDER

The appellant's request for waiver of overpayment of 
education benefits was not timely filed and therefore, the 
benefits sought on appeal are denied.



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


